Order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: Because the “ ‘ “plain command” ’ ” of Vehicle and Traffic Law § 1229-c (8) prohibits proof to support plaintiffs cause of action “ ‘predicated, directly or indirectly, upon noncompliance with * * * § 1229-c [(1)]’ ”, Supreme Court should have granted defendant’s motion for summary judgment dismissing the complaint (Baker v Keller, 241 AD2d 947, quoting Hamilton v Purser, 162 AD2d 91, 93). We have considered the remaining contention and conclude that it is without merit. (Appeal from Order of Supreme Court, Chautauqua County, Gerace, J.—Summary Judgment.) Present—Denman, P. J., Hayes, Callahan, Doerr and Boehm, JJ.